Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second fan cowl axially overlaps the second thrust reverser section” (claim 8), “the fairing extending axially between and abutted axially next to the first fan cowl and the translating first thrust reverser sleeve” and “a translating second thrust reverser sleeve abutted axially next to the second fan cowl” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because Figure 4 fails to show “The first thrust reverser section outer portion of FIG. 1 includes a fixed fairing 102, a translating first thrust reverser sleeve 104A and one or more components of the thrust reverser (e.g., see FIG. 4)” (para 61) as described in the specification (Figure 4 appears to mistakenly label 104B).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “first fan cowl” is indefinite because it is unclear if it refers to the first fan cowl of claim 16.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 19, “abutted axially next to” is unclear. The term “abut” is taken to mean “touching” (see Merriam-Webster). However, “abutted axially next to” makes it ambiguous whether or not the two elements are touching because “axially next to” does not require it. Furthermore, as shown in Figures 4 and 5, the elements do not appear to touch.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0220435 (James).
Regarding claim 1-2, James teaches an assembly for an aircraft propulsion system (Fig 8A-8D), comprising: a fixed structure (fixed structure/pylon 218, 228); and a nacelle including a first fan cowl and a first thrust reverser section adjacent the first fan cowl (first fan cowl 226a, first thrust reverser section is the half of 230 adjacent to 226a); the first fan cowl movably attached to and arranged on a first side of the fixed structure (see Fig 9A-9B), the first fan cowl configured to move between a first fan cowl closed position (either the position of Fig 8C or Fig 9A is a first fan cowl closed position) and a first fan cowl second position (Fig 9B); and the first thrust reverser section movably attached to and arranged on the first side of the fixed structure (see Fig 9A-9B), the first thrust reverser section configured to move between a first thrust reverser section closed position (Fig 8C-8D) and a first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (Fig 9A; 226A is closed, thrust reverser section 230 is open), wherein the first thrust reverser section configured to pivot outward from the first thrust reverser section closed position to the first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (see Fig 9A, para 65-68; 230 may be rotated independent of the first fan cowl 226a). Regarding claim 1, 7, and 11, the first fan cowl and first thrust reverser section can be either of the halves “a” (e.g. 226a and the half of 230 on the same side) or “b” (e.g. 226b and the half of 230 on the same side); the second fan cowl and second thrust reverser section would then be the other of the halves “a” or “b”. The halves comprise the same structure and functionality, and thus either half “a” or “b” may be interpreted as the “first” or “second”, and the teachings as cited apply to either side.
Regarding claim 7-9, 13-14, James further teaches the nacelle further includes a second fan cowl (226b) and a second thrust reverser section (the half of 230 that is adjacent to 226b); the second fan cowl is movably attached to and arranged on a second side of the fixed structure (see Fig 9A-9B), and the second fan cowl is configured to move between a second fan cowl closed position and a second fan cowl open position (Fig 8B-8D closed, Fig 9B open); and the second thrust reverser section is movably attached to and arranged on the second side of the fixed structure (Fig 8B-8D; para 53; 65-68; thrust reverser sections/halves are rotatable about the fixed structure), and the second thrust reverser section is configured to move between a second thrust reverser section closed position (Fig 8B-8D) and a second thrust reverser section open position when the second fan cowl is in the second fan cowl open position (9A-9B shows the first thrust reverser section open, but the same functionality applies to the second thrust reverser section as well; when fan cowl 226 is open it is out of the way of the thrust reverser sections, allowing them to rotate open), wherein the second fan cowl axially overlaps the second thrust reverser section (the thrust reverser sections include the cascade 282, which extend forward of the cowling 230; in the position of Fig 8B-8D the second fan cowl 226b overlaps at least the cascades 282 of the second thrust reverser section), wherein the second fan cowl prevents the second thrust reverser section from being moved to the second thrust reverser section open position when the second fan cowl is in the second fan cowl closed position (in the closed position of Fig 8B-8D the second fan cowl 226b would prevent movement of the second thrust reverser section 230 to the open position because it covers the cascade 282), the second thrust reverser section includes a second thrust reverser sleeve that is arranged axially adjacent the second fan cowl (second thrust reverser sleeve is the outer wall of second thrust reverser section 230, adjacent second fan cowl 226b), the second fan cowl is configured with a substantially uninterrupted exterior surface (see Fig 8C, 8D, 9B).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0145001 (Smith).
Regarding claim 1-2, Smith teaches an assembly for an aircraft propulsion system (Fig 3-4), comprising: a fixed structure (fixed structure/pylon 104, 164); and a nacelle including a first fan cowl and a first thrust reverser section adjacent the first fan cowl (first fan cowl 130a, first thrust reverser section 132a); the first fan cowl movably attached to and arranged on a first side of the fixed structure (see Fig 3), the first fan cowl configured to move between a first fan cowl closed position (Fig 3/4/7) and a first fan cowl second position (Fig 6A); and the first thrust reverser section movably attached to and arranged on the first side of the fixed structure (see Fig 3-4), the first thrust reverser section configured to move between a first thrust reverser section closed position (Fig 3, 4, 6A) and a first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (Fig 7, para 41-42; 130 is closed, thrust reverser section 132 is open; 132B is shown open, but the same functionality applies to 132A), wherein the first thrust reverser section configured to pivot outward from the first thrust reverser section closed position to the first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (see Fig 7, para 39-42; 132 may be rotated independent of the first fan cowl 130).
Regarding claim 3-6, Smith teaches the first thrust reverser section comprises a fairing and a first thrust reverser sleeve (Fig 8-9, para 43; fairing 140, first thrust reverser sleeve 170); the fairing is located axially between and circumferentially aligned with the first fan cowl and the first thrust reverser sleeve (140 is axially between and circumferentially aligned with 130 and 170 on the first side of the fixed structure); and the first fan cowl, the fairing and the first thrust reverser sleeve each form a respective portion of an exterior flow surface of the nacelle (see Fig 8), the first thrust reverser sleeve is configured to translate axially from a stowed position to a deployed position to open a thrust reverser passage axially between the first thrust reverser sleeve and the fairing (Fig 8; sleeve 170 translates rearwardly from stowed to deployed position to open passage 172), further comprising: a bulkhead comprising a land (Fig 5, 5D; bulkhead 122, 163; land is the flat surface at the top of 163); the first fan cowl axially overlapping and radially abutted against the land when the first fan cowl is in the first fan cowl closed position (see Fig 5D; fan cowl 130 overlaps, radially abuts the land when closed); and the fairing axially overlapping and radially abutted against the land when the first thrust reverser section is in the first thrust reverser section closed position (see Fig 5D; fairing 140 overlaps, radially abuts the land when closed), a fan case; the bulkhead connected to and projecting out from the fan case (Fig 5, para 130; fan case 106; bulkhead 122 projects radially outward from the fan case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220435 (James) in view of US 6227485 (Porte).
Regarding claim 10, James fails to teach a latch configured to secure the first fan cowl and the second fan cowl together when the first fan cowl is in the first fan cowl closed position and when the second fan cowl is in the second fan cowl closed position. However, it was well known in the art to provide a latch configured to secure the first fan cowl and the second fan cowl together when the first fan cowl is in the first fan cowl closed position and when the second fan cowl is in the second fan cowl closed position, as taught by Porte (Fig 1-2, 4, col 2 l. 66-col 3 l.15; latch 13 secures the two sections of the cowl 4 together in the closed position). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a latch configured to secure the first fan cowl and the second fan cowl together when the first fan cowl is in the first fan cowl closed position and when the second fan cowl is in the second fan cowl closed position, as taught by Porte. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a latch configured to secure the first fan cowl and the second fan cowl together when the first fan cowl is in the first fan cowl closed position and when the second fan cowl is in the second fan cowl closed position yields predictable results.

Claim(s) 11, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220435 (James) in view of US 2014/0217195 (Aten).
Regarding claim 11, James fails to teach the first fan cowl has a first axial length at an edge of the first fan cowl adjacent the fixed structure; the second fan cowl has a second axial length at an edge of the second fan cowl adjacent the fixed structure; and the first axial length is less than the second axial length. However, it was well known in the art that the fan cowl on one side of the pylon may comprise an axial length that is longer than on the other side of the pylon, as taught by Aten (see Fig 10, para 47-79; outboard half of the nacelle comprises a fixed structure 152, construed as part of the “fan cowl” 128, adjacent to the pylon; the inboard half of the nacelle does not comprise the fixed structure 152; thus, the outboard half of the cowl 128 has a “second axial length” that is longer than the first axial length of the inboard half of the cowl 128). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first fan cowl has a first axial length at an edge of the first fan cowl adjacent the fixed structure; the second fan cowl has a second axial length at an edge of the second fan cowl adjacent the fixed structure; and the first axial length is less than the second axial length in order to avoid collision of the thrust reverser with the leading edge slat of the wing, as taught by Aten. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first fan cowl having a first axial length at an edge of the first fan cowl adjacent the fixed structure; the second fan cowl has a second axial length at an edge of the second fan cowl adjacent the fixed structure; and the first axial length is less than the second axial length yields predictable results.
It is noted that, in James, the outboard half of the nacelle will be construed as the “second” half (e.g. comprising the second fan cowl, second thrust reverser section, etc), and the inboard half of the nacelle will be construed as the “first” half (e.g. comprising the first fan cowl, first thrust reverser section, etc). As discussed above, the first fan cowl and first thrust reverser section can be either of the halves “a” (e.g. 226a and the half of 230 on the same side) or “b” (e.g. 226b and the half of 230 on the same side); the second fan cowl and second thrust reverser section would then be the other of the halves “a” or “b”. The halves comprise the same structure and functionality, and thus either half “a” or “b” may be interpreted as the “first” or “second”, and the teachings as cited above apply to either side.
Regarding claim 16-17, James teaches an assembly for an aircraft propulsion system (Fig 8A-8D), comprising: a fixed structure (fixed structure/pylon 218, 228); and a nacelle including a first fan cowl and a first thrust reverser section adjacent the first fan cowl (first fan cowl 226a, first thrust reverser section is the half of 230 adjacent to 226a); the first fan cowl movably attached to and arranged on a first side of the fixed structure (see Fig 9A-9B), the first fan cowl configured to move between a first fan cowl closed position (either or both of the position of Fig 8C or Fig 9A is a first fan cowl closed position) and a first fan cowl second position (Fig 9B); and the first thrust reverser section movably attached to and arranged on the first side of the fixed structure (see Fig 9A-9B), the first thrust reverser section configured to move between a first thrust reverser section closed position (Fig 8C-8D) and a first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (Fig 9A; 226A is closed, thrust reverser section 230 is open), wherein the first thrust reverser section configured to pivot outward from the first thrust reverser section closed position to the first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (see Fig 9A, para 65-68; 230 may be rotated independent of the first fan cowl 226a), a second fan cowl (226b) and a second thrust reverser section (the half of 230 that is adjacent to 226b); the second fan cowl is movably attached to and arranged on a second side of the fixed structure (see Fig 9A-9B), and the second fan cowl is configured to move between a second fan cowl closed position and a second fan cowl open position (Fig 8B-8D closed, Fig 9B open); and the second thrust reverser section is movably attached to and arranged on the second side of the fixed structure (Fig 8B-8D; para 53; 65-68; thrust reverser sections/halves are rotatable about the fixed structure). The first fan cowl and first thrust reverser section can be either of the halves “a” (e.g. 226a and the half of 230 on the same side) or “b” (e.g. 226b and the half of 230 on the same side); the second fan cowl and second thrust reverser section would then be the other of the halves “a” or “b”. The halves comprise the same structure and functionality, and thus either half “a” or “b” may be interpreted as the “first” or “second”, and the teachings as cited apply to either side.
James fails to teach the first fan cowl has a first axial length at an edge of the first fan cowl adjacent the fixed structure; the second fan cowl has a second axial length at an edge of the second fan cowl adjacent the fixed structure; and the first axial length is different than the second axial length. However, it was well known in the art that the fan cowl on one side of the pylon may comprise an axial length that is longer than on the other side of the pylon, as taught by Aten (see Fig 10, para 47-79; outboard half of the nacelle comprises a fixed structure 152, construed as part of the “fan cowl” 128, adjacent to the pylon; the inboard half of the nacelle does not comprise the fixed structure 152; thus, the outboard half of the cowl 128 has a “second axial length” that is longer than the first axial length of the inboard half of the cowl 128). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first fan cowl has a first axial length at an edge of the first fan cowl adjacent the fixed structure; the second fan cowl has a second axial length at an edge of the second fan cowl adjacent the fixed structure; and the first axial length is different than the second axial length in order to avoid collision of the thrust reverser with the leading edge slat of the wing, as taught by Aten. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first fan cowl having a first axial length at an edge of the first fan cowl adjacent the fixed structure; the second fan cowl has a second axial length at an edge of the second fan cowl adjacent the fixed structure; and the first axial length is different than the second axial length yields predictable results.
It is noted that, in James, the outboard half of the nacelle will be construed as the “second” half (e.g. comprising the second fan cowl, second thrust reverser section, etc), and the inboard half of the nacelle will be construed as the “first” half (e.g. comprising the first fan cowl, first thrust reverser section, etc). As discussed above, the first fan cowl and first thrust reverser section can be either of the halves “a” (e.g. 226a and the half of 230 on the same side) or “b” (e.g. 226b and the half of 230 on the same side); the second fan cowl and second thrust reverser section would then be the other of the halves “a” or “b”. The halves comprise the same structure and functionality, and thus either half “a” or “b” may be interpreted as the “first” or “second”, and the teachings as cited above apply to either side.
Regarding claim 19-20, as best understood, James teaches an assembly for an aircraft propulsion system (Fig 8A-8D), comprising: a fixed structure (fixed structure/pylon 218, 228); and a nacelle including a first fan cowl and a first thrust reverser section adjacent the first fan cowl (first fan cowl 226a, first thrust reverser section is the half of 230 adjacent to 226a); the first fan cowl movably attached to and arranged on a first side of the fixed structure (see Fig 9A-9B), the first fan cowl configured to move between a first fan cowl closed position (either or both of the position of Fig 8C or Fig 9A is a first fan cowl closed position) and a first fan cowl second position (Fig 9B); and the first thrust reverser section movably attached to and arranged on the first side of the fixed structure (see Fig 9A-9B), the first thrust reverser section configured to move between a first thrust reverser section closed position (Fig 8C-8D) and a first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (Fig 9A; 226A is closed, thrust reverser section 230 is open), wherein the first thrust reverser section configured to pivot outward from the first thrust reverser section closed position to the first thrust reverser section open position when the first fan cowl is in the first fan cowl closed position (see Fig 9A, para 65-68; 230 may be rotated independent of the first fan cowl 226a), a second fan cowl (226b) and a second thrust reverser section (the half of 230 that is adjacent to 226b); the second fan cowl is movably attached to and arranged on a second side of the fixed structure (see Fig 9A-9B), and the second fan cowl is configured to move between a second fan cowl closed position and a second fan cowl open position (Fig 8B-8D closed, Fig 9B open); and the second thrust reverser section is movably attached to and arranged on the second side of the fixed structure (Fig 8B-8D; para 53; 65-68; thrust reverser sections/halves are rotatable about the fixed structure), a translating first thrust reverser sleeve and a translating second thrust reverser sleeve axially adjacent the second fan cowl (sleeve/cowls of thrust reverser 230 on the first side and the second side of the fixed structure are respectively the translating first sleeve and the translating second sleeve; second sleeve is adjacent to the second fan cowl 226b in the closed position of Fig 8C/D).
James fails to teach a fairing extending axially between and axially adjacent the first fan cowl and the translating first thrust reverser sleeve. However, it was well known in the art to provide a fairing extending axially between and axially adjacent the first fan cowl and the translating first thrust reverser sleeve, as taught by Aten (see Fig 10, para 47-79; outboard half of the nacelle comprises a fairing 152 that is between and adjacent the fan cowl 128 and the translating sleeve 150). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fairing extending axially between and axially adjacent the first fan cowl and the translating first thrust reverser sleeve in order to avoid collision of the thrust reverser with the leading edge slat of the wing, as taught by Aten. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a fairing extending axially between and axially adjacent the first fan cowl and the translating first thrust reverser sleeve yields predictable results.
It is noted that, in James, the outboard half of the nacelle will be construed as the “first” half (e.g. comprising the first fan cowl, first thrust reverser section, etc), and the inboard half of the nacelle will be construed as the “second” half (e.g. comprising the second fan cowl, second thrust reverser section, etc). As discussed above, the first fan cowl and first thrust reverser section can be either of the halves “a” (e.g. 226a and the half of 230 on the same side) or “b” (e.g. 226b and the half of 230 on the same side); the second fan cowl and second thrust reverser section would then be the other of the halves “a” or “b”. The halves comprise the same structure and functionality, and thus either half “a” or “b” may be interpreted as the “first” or “second”, and the teachings as cited above apply to either side.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220435 (James) in view of US 5203525 (Remlaoui).
Regarding claim 12, James teaches a first attachment with a first attachment configuration, the first attachment moveably attaching the first fan cowl to the fixed structure; and a second attachment, the second attachment pivotally attaching the second fan cowl to the fixed structure (first fan cowl and second cowl are each pivotally attached to the fixed structure by a first attachment configuration and a second attachment configuration, respectively; see Fig 9A-9B), but fails to teach a second attachment configuration that is different than the first attachment configuration. However, Remlaoui teaches the cowls may be made pivotable on the fixed structure by different attachment configurations (Fig 1-3, col 3 ll. 11-col 4 l. 11; one cowl 16 is hinged by two different attachment configurations, a first attachment configuration 19 shown in Fig 2 and a second attachment configuration 42 in Fig 3; the first and second configurations are different). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a first attachment configuration, the first attachment moveably attaching the first fan cowl to the fixed structure; and a second attachment with a second attachment configuration, the second attachment pivotally attaching the second fan cowl to the fixed structure, the second attachment configuration that is different than the first attachment configuration, in order to provide nonlinear contact between the pylon and the engine, as taught by Remlaoui. When the combination is made, each of the first fan cowl and the second fan cowl will have two different attachment configurations. The first attachment configuration moveably attaches the first fan cowl to the fixed structure and the second attachment configuration moveably attaches the second fan cowl to the fixed structure. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the second attachment configuration different than the first attachment configuration yields predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220435 (James) in view of US 2016/0031563 (Pautis).
Regarding claim 15, James fails to teach the first fan cowl is configured with at least one of an access port or a vent. However, it was well known in the art to provide at least one of an access port or a vent in the fan cowl, as taught by Pautis (para 53, Fig 2, 3; access port 52 in one or more of the fan cowl sections 34). It would have been obvious to one of ordinary skill in the art at the time of filing to provide an access port in the first fan cowl of James in order to afford access to specific items of equipment enclosed in the nacelle, as taught by Pautis. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing an access port in the first fan cowl yields predictable results.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220435 (James) in view of US 2014/0217195 (Aten) as applied to claim 16 above, and further in view of US 2006/0145001 (Smith).
Regarding claim 18, James in view of Aten teaches a translating first thrust reverser sleeve and a translating second thrust reverser sleeve axially adjacent the second fan cowl (James; sleeve of thrust reverser 230 on the first side and the second side of the fixed structure are respectively the translating first sleeve and the translating second sleeve; second sleeve is adjacent to the second fan cowl 226b in the closed position of Fig 8C/D), but fails to teach a fixed fairing axially between first fan cowl and the translating first thrust reverser sleeve. However, Smith teaches a fixed fairing axially between first fan cowl and the translating first thrust reverser sleeve (Fig 5A; fixed fairing 150 extends axially between cowl 140 and translating sleeve 138; or, in Fig 5D, fixed fairing 163 extends axially between 140 and 130; para 37). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fixed fairing axially between the first fan cowl and the translating first thrust reverser sleeve of James in view of Aten in order to support the cowl and sleeve, as taught by Smith.  It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a fixed fairing axially between the first fan cowl and the translating first thrust reverser sleeve predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aten, Crawford, Sidelkovskiy, and McEvoy teach various split nacelle arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741